 



[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
EXHIBIT 10.67
CONFIDENTIAL
VIA FAX AND FEDERAL EXPRESS
March 10, 2005
David L. Snitman, Ph.D.
Chief Operating Officer
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301
RE:     Drug Discovery Collaboration Agreement
Dear Dave
As you know, InterMune, Inc. (“InterMune”) and Array BioPharma Inc. (“Array”)
are parties to that certain Drug Discovery Collaboration Agreement dated
September 13, 2002, as amended May 8, 2003, January 7, 2004, September 10, 2004
and December 7, 2004 (collectively, the “Agreement”). Any capitalized term used
herein and not otherwise defined will have the same meaning as set forth in the
Agreement.
Pursuant to Section 4.2.1 of the Agreement, InterMune has the right to make a
cash payment to Array of [ * ] with respect to a Lead Compound in return for
Array’s [ * ] to InterMune of any Collaboration Patent which contains a Valid
Claim covering the composition of matter of such Lead Compound (and any Product
containing such Lead Compound). As of the date hereof, in return for the
appropriate payments made by InterMune to Array, Array has already [ * ] to
InterMune certain Collaboration Patents with respect to Lead Compounds [ * ] and
[ * ] pursuant to the Agreement.
InterMune desires to obtain the [ * ], notwithstanding the fact that [ * ].
Accordingly, InterMune and Array hereby agree as follows:

  1.   InterMune shall pay to Array [ * ] in cash; and     2.   Following
Array’s receipt of such cash payment and in the spirit of Section 4.2.1 of the
Agreement, Array shall immediately (i) effectuate the [ * ] to InterMune of [ *
] which claims the composition of matter of chemical compounds, one of which
shall be [ * ] in accordance with the Agreement [ * ], and (ii) have the
continuing obligation to [ * ] to InterMune any Collaboration Patent containing
a Valid Claim covering the composition of matter of such Lead Compound (and any
Product containing such Lead Compound) or a method of using or a method of
making such Lead Compound in accordance with the Agreement. In the event

 



--------------------------------------------------------------------------------



 



      InterMune [ * ], InterMune shall, at Array’s request, [ * ] to Array [ * ]
to InterMune under this letter agreement.

Except as set forth above, all terms and conditions of the Agreement will remain
in full force and effect.
Please acknowledge your agreement to the above by having an authorized Array
representative countersign both enclosed copies of this letter agreement where
indicated below, and returning one original to the attention of Gloria Lopez.
Contracts Administrator, at InterMune. We would be happy to proceed based on
receipt of a facsimile copy while awaiting the original.
Sincerely,
/s/ Dan Welch
Dan Welch
President and CEO

          Acknowledged and Agreed:       ARRAY BIOPHARMA INC.    
 
       
By:
  /s/ David L. Snitman
 
   
 
       
Name:
  David L. Snitman
 
   
 
       
Title:
  COO
 
   
 
       
Date:
  3-14-05
 
   
 
       
cc:
  General Counsel, Array BioPharma    

[ * ] = Certain information on this page has been redacted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2